Citation Nr: 1204240	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO. 08-37 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Whether the Veteran's son, R. M., is entitled to recognition as a helpless child on the basis of permanent incapacity for self-support prior to reaching the age of 18 years. 

2. Entitlement to a disability evaluation greater than 70 percent for an acquired psychiatric disorder. 

3. Entitlement to an effective date earlier than November 6, 2000 for the grant of service connection for an acquired psychiatric disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from September 1978 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. The rating decision did not recognize R. M. as permanently incapable of self-support prior to reaching age 18. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. The Veteran's son, R. M., was born in July 1987 and became 18 years of age on July [redacted], 2005.

2. R. M. was not permanently incapable of self-support by reason of a mental or physical condition prior to attaining the age of 18.

3. In November 2010, prior to the promulgation of a decision on the Veteran's claim for an increased evaluation for an acquired psychiatric disorder, he submitted a written statement indicating that he wanted to withdraw his appeal. 

4. In November 2010, prior to the promulgation of a decision on the Veteran's claim for an effective date earlier than November 6, 2000 for the grant of service connection for an acquired psychiatric disorder, he submitted a written statement indicating that he wanted to withdraw his appeal. 


CONCLUSIONS OF LAW

1. The criteria for the establishment of helpless child benefits as to R.M. are not approximated. Veteran. 38 U.S.C.A. §§ 101(4)(A), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.57, 3.356 (2011).

2. The criteria for withdrawal of the Veteran's appealed claim for an increased evaluation for an acquired psychiatric disorder have been met. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 

3. The criteria for withdrawal of the Veteran's appealed claim for an effective date earlier than November 6, 2000 for the grant of service connection for an acquired psychiatric disorder have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in October 2007. This letter advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence. It provided notice regarding the effective date element of a service connection claim, but not the disability rating element. Dingess, 19 Vet. App. at 473. However, there is no prejudice to the Veteran because the issue on appeal does not involve the assignment of a disability evaluation. 

The duty to assist provisions of the VCAA have been met. The claims file contains private medical records showing that R. M. is permanently and legally blind. It contains statements from the Rhode Island Department of Human Services regarding his rehabilitation and employment plan. Because the Veteran's son was over 18 years of age at the time of the claim for helpless child benefits, no VA examination is required to determine his eligibility, as his capacity for self-support prior to age 18 is the focus of the claim. See 38 C.F.R. § 3.159(c).

The RO requested R. M.'s records from the Social Security Administration ("SSA"), and in August 2010, SSA responded that there were no medical records in R. M.'s folder. In October 2010, the RO notified the Veteran that it received a negative response from SSA, in accordance with 38 C.F.R. § 3.159(e).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 

Entitlement to Recognition of R. M. as a Helpless Child of the Veteran

A "child" for VA benefits purposes must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution. 38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2011). 

A Veteran's child will be determined permanently incapable of self-support if shown, by reason of mental or physical defect, to be permanently incapable of self support as of his or her 18th birthday. 38 C.F.R. § 3.356(a). Rating criteria applicable to disabled Veterans are not controlling. The question of permanent incapacity for self- support is one of fact for determination by the rating agency on competent evidence of record in the individual case. 38 C.F.R. § 3.356(b). Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her own support. 38 C.F.R. § 3.356(b)(1).

A child is shown by proper evidence to have been permanently incapable of self-support prior to the age of 18 years may be so held at a later date, even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided that the cause of the incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered major factors. Employment that was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapacity for self-support otherwise established. 38 C.F.R. § 3.356(b)(2).

Employment of a child prior to or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and similar circumstances. In those cases where the extent and nature of the disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration. In such cases there should be considered whether the daily activities of the child in the home and community are equivalent of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support. Lack of employment of the child either prior to the delimiting date or thereafter should not be considered a major factor in the determination to be made unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 38 C.F.R. § 3.356(b)(3).

The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 38 C.F.R. § 3.356(b)(4).

For purposes of initially establishing "helpless child" status, the child's condition subsequent to the 18th birthday is not for consideration. If a finding is made that a child was permanently incapable of self-support as of his or her 18th birthday, then evidence of his or her subsequent condition becomes relevant for the second step of the analysis; i.e., whether there is improvement sufficient to render the child capable of self-support. If the child is found to be capable of self-support at age 18, VA need go no farther in its analysis. Dobson v. Brown, 4 Vet. App. 443, 445 (1993). 

In its October 2007 VCAA notice letter, the RO solicited information from the Veteran regarding his claim. Specifically, he was asked to submit statements from physicians, records from schools that R. M. attended, statements of employment earnings, records from any institutionalizations, or statements from at least two persons who knew of R. M.'s condition prior to reaching age 18. In response, the RO received records from the Rhode Island Department of Human Services, including a September 2007 from M. K., a rehabilitation counselor. She stated that R. M. was a client of the Office of Rehabilitation Services, Services for the Blind and Visually Impaired. She stated that R. M. was permanently, legally blind and that he was participating in a Plan for Employment and was "actively participating in the plan." 

An October 2010 follow up letter noted that R. M. was still in the Plan for Employment. The record shows that R. M. became 18 years of age on July [redacted], 2005. Therefore, the statement from M. K. and the October 2010 follow up letter provide information about R. M. after he reached age 18. Even if he began participating in a Plan for Employment prior to reaching age 18, this fact alone does not show that he was permanently incapable of self support at that time. 

The only other evidence of record relevant to this claim is private medical evidence showing that R. M. is permanently, legally blind as a result of a congenital malformation. R. M. has not submitted a statement on his own behalf, nor has the Veteran articulated specific reasons why R. M. was incapable of self-support prior to age 18. All of the evidence attests only that R. M. is permanently legally blind and is participating in an employment plan. This is insufficient to establish that R. M. was permanently incapable of self-support by reason of physical or mental defect prior to the age of 18. 38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. 
§§ 3. 57(a)(1), 3.356 (2011). 

The Board concludes that the preponderance of the evidence is against the claim, and it must be denied. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107 (West 2002). 

Withdrawn Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204. Withdrawal may be made by the Veteran or by his authorized representative. 38 C.F.R. § 20.204. 

In a November 2010 written statement, the Veteran stated, "[a]t this time I want to withdraw all issues on appeal except for my pending appeal for helpless child [R. M.]." At the time of his statement, the issues of entitlement to an increased disability evaluation for an acquired psychiatric disorder and entitlement to an earlier effective date for the grant of service connection for an acquired psychiatric disorder were on appeal. As the Veteran has stated that he wishes to withdraw these appeals, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed. 





ORDER


Recognition of the Veteran's son as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18 is denied.

The appeal of entitlement to a disability evaluation in excess of 70 percent for an acquired psychiatric disorder is dismissed. 

The appeal of entitlement to an effective date earlier than November 6, 2000 for the grant of service connection for an acquired psychiatric disorder is dismissed. 


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


